                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                  LAFAYETTE DIVISION

LARRY ROBERTSON #250866                                    CIV. ACTION NO. 6:19-0778

VERSUS                                                     JUDGE TERRY A. DOUGHTY

16TH JUDICIAL DISTRICT COURT                               MAG. JUDGE WHITEHURST


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the absence of objections to the Report and Recommendation in the record,

       IT IS ORDERED, ADJUDGED AND DECREED that Petitioner’s Petition for Writ of

Habeas Corpus be DENIED and DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 4th day of September, 2019.




                                                             TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
